OPINION — AG — **** POWERS OF CAPITOL IMPROVEMENT AUTHORITY **** UNDER THE PROVISIONS OF 73 Ohio St. 1971 153 [73-153] THE CAPITOL IMPROVEMENT AUTHORITY IS AUTHORIZED TO ACQUIRE LAND AND TO ERECT BUILDINGS ON SUCH LANDS ACQUIRED OUTSIDE THE CAPITOL IMPROVEMENT AND ZONING DISTRICT; MOREOVER, THE ACQUISITION OF THE LAND AND THE COST OF ERECTION OF BUILDINGS THEREON IS TO BE FINANCED BY THE ISSUANCE OF REVENUE BONDS PURSUANT TO SECTION 152 AUTHORIZATION. CITE: 73 Ohio St. 1971 153 [73-153] (MICHAEL D. TINNEY)